Case 1:20-cr-00117-DLF Document 15 Filed 07/22/20 Page 1of1

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America Case: 1:20-cr-00117
) Assigned To : Friedrich, Dabney L.
UZZIAH HAIRSTON } Assign. Date : 7/16/2020
) Description: INDICTMENT (B)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested} UZZIAH HAIRSTON . ,
who is accused of an offense or violation based on the following document filed with the court:

Indictment © Superseding Indictment QO Information © Superseding Information © Complaint
( Probation Violation Petition O Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1361 (Destruction of Government Property); 18 U.S.C. § 1369 (Destruction of Veterans’ Memorials); and
18 U.S.C. § 2 (Aiding and Abetting, Causing an Act to be Done)

Digitally signed by Deborah A.
Deborah A. eh sen
* Date: 2020.07.16 16:41:12
Date: 07/16/2020 Robinson Aino

éJssuing officer's signature

City and state; WASHINGTON, D.C. DEBORAH A. ROBINSON, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) T-'1-25 , and the person was arrested on (date) T-a2 -oJ

at (city and state) hyAlisv té M( 5

Date: 1-22-90
Arresting officer’s signature

Core/ WiteAms

Printed name and title

 

 

 
